Citation Nr: 1335738	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right hip disorder to include trochanteric bursitis and/or dysplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served in the reserve from October 2004 to December 2007 with a period of active duty for training from February 8, 2005 to July 21, 2005.  All specific periods of the appellant's active duty and inactive duty for training have yet to be clarified.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2008 rating decision of the VA Regional Office in Boston, Massachusetts that denied service connection for right trochanteric bursitis.  

The appellant was afforded a Travel Board hearing in March 2013 before the undersigned sitting at Boston, Massachusetts.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts and has presented testimony to the effect that she sustained a right hip injury while participating in physical training during a weekend drill.  She maintains that as a result of that injury she has a chronic right hip disability for which service connection is warranted.  

A June 2006 reserve record indicates that the appellant was seen for complaints of right hip/leg pain after morning physical training.  In August 2006, she was seen again with similar complaints, stating that she was unable to complete her morning physical training/physical fitness test due to hip pain.  It was recorded that this was the second time in three months that she had had such complaints.  The record shows also that she was seen at a University of Massachusetts Medical Center by Dr. K. Barnard and diagnosed with status post hip strain in May 2006.  The appellant underwent consultation by Dr. Barnard later that month where it was reported that she had had right hip pain on and off for three months.  An X-ray of the right hip and pelvis was interpreted as normal.  Right trochanteric bursitis was diagnosed with some indication of right hip dysplasia on magnetic resonance imaging (MRI).  

In a May 2007 opinion, Dr. Barnard opined that the appellant had an overuse syndrome involving the right hip, likely secondary to an exercise program and hip dysplasia.  She noted that the appellant did not report hip pain prior to her exercise program in the service.

The appellant was subsequently determined to be unfit for duty and separated from the service in July 2007.

The exact dates of the each of the appellant's periods of active and inactive duty for training are unclear.  A DD-Form 214 reflects that she served in the United States Marine Corps Reserve from October 2004 to December 2007 with a period of active duty from February 8 to July 21, 2005.  The record indicates that initial injury occurred in May 2006.  The appellant ascribes initial injury to a period of training between May and August 2006.  Therefore, on remand, the RO should confirm each and every period of duty performed by the appellant between April and August 2006 by contacting the appropriate agencies that may have this information.

Finally, the appellant has never had a VA examination for compensation purposes and one was requested on personal hearing.  Therefore, she should be scheduled for a VA orthopedic examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should confirm the appellant's duty status between April and August 2006 by contacting all applicable agencies, to include the National Personnel Records Center, the Defense Finance and Accounting Service, the Military Records Processing Center, and the Marine Corps Branch of the Military Personnel Records Center.  Each and every period of active and inactive active duty for training must be classified.  If such records cannot be located, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the appellant by letter and request that she provide authorization identifying the names and addresses of all providers, to include any within the military system, who treated her for hip pain prior to August 2006.  After securing the necessary releases, the RO must request this information and associate it with the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, the RO must schedule the appellant for a VA examination by a VA physician.  The claims folder to include access to Virtual VA must be made available to the examiner.  Additionally, the RO must detail each and every period of active and inactive duty for training performed by the appellant.  Following the examination the physician must provide clinical findings in detail which are correlated to specific diagnoses.  Following the examination the examiner must opine whether it is at least as likely as not that the appellant incurred or aggravated a chronic right hip disorder due to an injury sustained during any period of active or inactive duty for training which has been identified by the RO.  A complete rationale must be provided for any opinion offered.

4.  After the development requested has been completed, the AMC/RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner have documented their review of all pertinent records on Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The appellant is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2013). 

6.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

